Pish, J.
1. When an answer to a writ of certiorari is defective and incomplete, in that it fails to state whether the recitals of fact embraced in the petition for certiorari are or are not true, steps should betaken by the plaintiff to have such answer perfected in the manner pointed out in the Civil Code, § 4647. Ford v. Toomer, this day decided. And where no such steps have been taken, neither the superior court nor this court can properly undertake to pass upon the merits of the assignments of error made in the petition for certiorari. Knowles v. Coachman, 109 Ga. 356.
2. As the answer to the writ of certiorari sued out in the present case did not verify the statement in the plaintiff’s petition that a verdict and judgment were rendered against him in the court wherein the case originated, or disclose what (if any) disposition was made of the case in that court, the judge of the superior court, who overruled the petition for certiorari, committed no error of which the plaintiff could justly complain.

Judgment affirmed.

All the Justices concurring, except Lumpkin, P. J., absent.